Citation Nr: 0611698	
Decision Date: 04/24/06    Archive Date: 05/02/06

DOCKET NO.  95-23 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for folliculitis, to 
include as a residual of exposure to herbicides.

2.  Entitlement to an initial rating in excess of 10 percent 
for irritable colon syndrome, prior to March 1, 1999.

3.  Entitlement to an initial rating in excess of 30 percent 
for irritable colon syndrome, from March 1, 1999.

4.  Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for dysthymia or PTSD, 
currently evaluated as 30 percent disabling.

6.  Entitlement to an increased rating for degenerative joint 
disease of the cervical spine with herniation and 
radiculopathy, currently evaluated as 20 percent disabling.

7.  Entitlement to an increased rating for degenerative joint 
disease of the thoracolumbar spine with radiculopathy and 
disc disease, currently evaluated as 20 percent disabling.

 
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from June 1966 until June 
1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from October 1994, January 1999, August 1999, and 
January 2000 rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in New Orleans.

These matters were previously before the Board in September 
2003.  At that time, a remand was ordered to accomplish 
additional development.  One of the remand actions instructed 
the RO to seek clarification from the veteran as to whether 
he was satisfied with his September 2001 hearing before the 
undersigned or whether he desired a new hearing.  In a 
December 2004 communication, the veteran indicated that he 
did not want another hearing and was satisfied with the one 
conducted in September 2001.


FINDINGS OF FACT

1.  The competent evidence fails to show that the veteran's 
currently diagnosed folliculitis is causally related to 
active service.

2.  The veteran's irritable colon syndrome is productive of 
complaints of crampy abdominal pain with nausea, diarrhea and 
constipation; objectively, from March 17, 1998, the evidence 
shows alternating diarrhea and constipation, with no signs of 
malnutrition.  

3.  Throughout the rating period on appeal, the veteran's 
bilateral pes planus has been productive of complaints of 
constant foot pain; objectively, the evidence shows no more 
than moderate disability of the feet.

4.  Throughout the rating period on appeal, the veteran's 
dysthymia/PTSD has been productive of complaints of 
depression, irritability, anger management issues, very 
infrequent suicidal ideation, poor sleep, nightmares and 
intrusive thoughts; objectively, there is no showing of 
speech or thought disorders, panic attacks, impairment in 
memory or concentration, and the veteran has remained 
continually employed and has been married for over 20 years.

5.  Prior to September 23, 2002, the veteran's degenerative 
joint disease of the cervical spine with herniation and 
radiculopathy has been manifested by subjective complaints of 
constant neck pain, productive of no more than moderate 
limitation of motion, and with objectively normal reflexes 
and sensation.

6.  From September 23, 2002, the objective evidence shows 
that the veteran's degenerative joint disease of the cervical 
spine with herniation and radiculopathy causes additional 
functional limitation comparable to severe limitation of 
motion, with only minimal neurologic findings which were 
unrelated to the disability at issue.  

7.  Prior to September 23, 2002, the veteran's degenerative 
joint disease of the thoracolumbar spine with radiculopathy 
and disc disease has been manifested by subjective complaints 
of constant low back pain and intermittent mid-back pain, 
productive of no more than moderate limitation of motion, and 
with essentially normal reflexes and sensation.

8.  From September 23, 2002, the veteran's degenerative joint 
disease of the thoracolumbar spine with radiculopathy and 
disc disease has been manifested by subjective complaints of 
constant low back pain and intermittent mid-back pain, 
productive of no more than moderate limitation of motion and 
minimal neurologic deficit.


CONCLUSIONS OF LAW

1.  Folliculitis was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2005).

2.  Prior to March 17, 1998, the criteria for entitlement to 
an initial evaluation in excess of 10 percent for irritable 
colon syndrome have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 4.114, Diagnostic Code 7319 (2005).

3.  From March 17, 1998, the criteria for entitlement to an 
initial evaluation of 30 percent, and no greater, for 
irritable colon syndrome have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 4.114, Diagnostic Code 7319 (2005).

4.  The criteria for entitlement to an evaluation in excess 
of 10 percent for bilateral pes planus have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
Diagnostic Code 5276 (2005).

5.  The criteria for entitlement to an evaluation in excess 
of 30 percent for dysthymia/PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411-9433 
(2005).

6.  The schedular criteria for an evaluation in excess of 20 
percent for degenerative joint disease of the cervical spine 
with herniation and radiculopathy, prior to September 23, 
2002, have not been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic Codes 5290, 5293 
(as in effect prior to September 23, 2002).

7.  The schedular criteria for a separate 30 percent 
evaluation, but no higher, for orthopedic manifestations of 
the service-connected degenerative joint disease of the 
cervical spine with herniation and radiculopathy, from 
September 23, 2002 through September 25, 2003, have been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (as in effect from September 23, 
2002 through September 25, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5290 (as in effect prior to September 26, 
2003).

8.  The schedular criteria for a separate noncompensable 
evaluation for neurologic manifestations of the service-
connected degenerative joint disease of the cervical spine 
with herniation and radiculopathy, from September 23, 2002, 
have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in effect prior 
to September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 
8510, 8511, 8512, 8513, 8514, 8515, 8516, 8517, 8518, and 
8519 (2005).

9.  The schedular criteria for an evaluation in excess of 30 
percent for 
degenerative joint disease of the cervical spine with 
herniation and radiculopathy, from September 26, 2003, have 
not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 
38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243 
(effective from September 26, 2003).

10.  The schedular criteria for an evaluation in excess of 20 
percent for degenerative joint disease of the thoracolumbar 
spine with radiculopathy and disc disease, prior to September 
23, 2002, have not been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 
5295 (as in effect prior to September 23, 2002).

11.  The schedular criteria for a separate 20 percent 
evaluation, but no higher, for orthopedic manifestations of 
the service-connected degenerative joint disease of the 
thoracolumbar spine with radiculopathy and disc disease, from 
September 23, 2002 through September 25, 2003, have been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (as in effect from September 23, 
2002 through September 25, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5295 (as in effect prior to September 
26, 2003).

12.  The schedular criteria for a separate noncompensable 
evaluation for neurologic manifestations of the service-
connected degenerative joint disease of the thoracolumbar 
spine with radiculopathy and disc disease, from September 23, 
2002, have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in effect 
prior to September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic 
Codes 8520, 8521, 8522, 8523, 8524, 8525, 8526, 8527, 8528, 
and 8529 (2005).

13.  The schedular criteria for an evaluation in excess of 20 
percent for 
degenerative joint disease of the thoracolumbar spine with 
radiculopathy and disc disease, from September 26, 2003, have 
not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 
38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243 
(effective from September 26, 2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, No. 05-7157 (Fed.Cir. April 5, 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

The veteran's claim for service connection for irritable 
colon syndrome was substantiated in the January 1999 rating 
decision and, therefore, at the time of the enactment of the 
VCAA, VA no longer had any further duty to notify the veteran 
how to substantiate thise claim.  Moreover, his filing a 
notice of disagreement as to the disability rating did not 
trigger additional section 5103(a) notice.  Rather, VA was 
then required to fulfill its statutory duties under 38 U.S.C. 
§§ 5104 and 7105 and regulatory duties under 38 C.F.R. 
§ 3.103.  In this regard, the Board notes that the appellant 
and his representative have been provided a statement of the 
case (SOC) and supplemental statements of the case (SSOC) 
which have provided the pertinent Diagnostic Code criteria 
for evaluating the irritable colon syndrome.

The Board finds that VA otherwise satisfied its duty to 
notify by means of February 2004 and October 2004 letters 
from the agency of original jurisdiction (AOJ) to the 
appellant.  The letters informed the appellant of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  He was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or an effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993 (where the Board addresses a 
question that has not been addressed by the RO, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim for service connection for folliculitis, as well as the 
claims for increased ratings for bilateral pes planus and 
dysthymia, any question as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
As to the increased rating issues involving the irritable 
colon syndrome, neck, and thoracolumbar spine, it is noted 
that the veteran was provided the relevant rating criteria in 
SOC's and SSOC's, and may be timely provided notice as to any 
effective date assigned if he expresses disagreement 
therewith.  Soyini v. Derwinski, 1 Vet. App. 540 (1991).

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claims.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claims, and asked him to send the information or 
evidence to the AOJ.  In addition, an August 2005 
Supplemental Statement of the Case contained the complete 
text of 38 C.F.R. § 3.159(b)(1), which includes such notice.  
Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decisions that are the bases of this 
appeal were already decided and appealed prior to VCAA 
enactment.  The Court acknowledged in Pelegrini that where, 
as here, the § 5103(a) notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA and private post service treatment and 
examination.  With respect to private care, a VA Form 21-4142 
submitted in June 1998 identified Dr. S. S. W. as a treatment 
provider.  However, an August 1998 letter from that physician 
indicated that the veteran's records were no longer 
available.  The veteran also identified Dr. C. W. P. as a 
treatment provider in a VA Form 21-4142.  However, the 
veteran indicated that Dr. C. W. P. had retired and that his 
address was no longer valid.  In this regard, 38 C.F.R. 
§ 3.159(c) (i) provides that the claimant must provide enough 
information to identify and locate the existing records.  
Because sufficient information was not here provided, VA has 
no additional obligation with respect to procuring the 
outstanding records.
Indeed, it appears further development would serve no useful 
purpose and would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran.   See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

The veteran also submitted a VA Form 21-4142 identifying Dr. 
S. I. as a treatment provider.  Specifically, he stated that 
he received foot care from that physician in 1984.  While 
records from Dr. S. I. Are not affiliated with the claims 
file, their absence does not prejudice the veteran here.  
Indeed, the veteran's claim of entitlement to an increased 
rating for bilateral pes planus was received in March 11, 
1999.  As such, the rating period on appeal is from March 11, 
1998, one year prior to the date of receipt of the reopened 
increased rating claim. See 38 C.F.R. § 3.400(o)(2).  Thus, 
the private treatment records reflecting the severity of the 
veteran's pes planus in 1984, as they relate to medical 
history, are of lesser probative value in evaluating the 
veteran's current disability status than clinical reports 
contemporaneous with the rating period on appeal.  

Further regarding the duty to assist, the claims folder 
contains the veteran's statements in support of his appeal, 
to include testimony provided at a January 2000 personal 
hearing before the RO and at a September 2001 hearing before 
the undersigned.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate each claim has been obtained.

Legal criteria

Service connection- in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active military 
service, or for aggravation of a preexisting injury or 
disease in active military service.  38 U.S.C.A. § 1110 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Presumptive service connection - herbicide exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a) (2005).  The last 
date on which such a veteran shall be presumed to have been 
exposed to an herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during the period 
beginning on January 9, 1962 and ending on May 7, 1975.  
"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2005) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(2005) are also satisfied: Chloracne or other acneform 
disease consistent with chloracne; Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes); 
Hodgkin's disease; chronic lymphocytic leukemia; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; respiratory 
cancers (cancer of the lung, bronchus, larynx or trachea); 
and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e) (2005).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii) (2005).

Where the evidence does not warrant presumptive service 
connection, the United States Court of Appeals for the 
Federal Circuit has determined that an appellant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

Disability evaluations- in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2005).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  However, an appeal from 
the initial assignment of a disability rating, such as in the 
case of the veteran's irritable bowel syndrome claim, 
requires consideration of the entire time period involved, 
and contemplates staged ratings where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Specific schedular criteria for rating mental disorders

PTSD and dysthymia are rated by applying the criteria in 38 
C.F.R. § 4.130, Diagnostic Codes 9411-9433 (2005).  

The VA Schedule rating formula for mental disorders reads in 
pertinent part as follows:

100%  - Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70%  - Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50%  - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% - Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% - Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

0% - A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.

38 C.F.R. § 4.130, Diagnostic Codes 9411-9433 (2005).

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994). 

A GAF of 71 to 80 is defined as transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument) or no more than slight 
impairment in social, occupational or school functioning 
(e.g., temporarily falling behind in schoolwork).  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. 

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers). 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). 

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  

A score from 21 to 30 is indicative of behavior that is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas. 

A score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute). 

A GAF score of 1 to 10 is assigned when the person is in 
persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to 
maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death. See 38 C.F.R. § 4.130 
[incorporating by reference the VA's adoption of the American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating 
purposes].

I.  Service connection- folliculitis

The veteran is claiming entitlement to service connection for 
folliculitis.  
At the outset, the Board has considered whether presumptive 
service connection is warranted in the instant case.  In this 
vein, the Board calls attention to 38 C.F.R. § 3.307(a), 
which provides that a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975, shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  The last date 
on which such a veteran shall be presumed to have been 
exposed to an herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during the period 
beginning on January 9, 1962 and ending on May 7, 1975.  
"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, various diseases shall be 
service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2005) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(2005) are also satisfied.  

In the present case, the veteran did have active service 
within the Republic of Vietnam within the time period 
specified under 38 C.F.R. § 3.307(a).  However, the veteran's 
folliculitis is not among the diseases listed under 38 C.F.R. 
§ 3.309(e) as being associated with herbicide exposure.  As 
such, a grant of presumptive service connection based on 
herbicide exposure is not permissible here.  Moreover, there 
is no competent evidence to otherwise show that the veteran's 
currently diagnosed folliculitis is otherwise directly 
related to in-service herbicide exposure.  Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  In fact, the claims file 
contains an opinion reaching the opposite conclusion.  In 
November 1998, a VA examiner commented that folliculitis is 
not associated with herbicide exposure.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  The first 
question for consideration in evaluating a service connection 
claim is whether the evidence demonstrates a current 
disability.  Here, a VA examination performed in April 2005 
revealed one to two mildly tender inflammatory papules or 
pustules on the veteran's scalp.  The diagnosis was 
folliculitis.  Therefore, based on such examination, a 
current disability is established and the first element of a 
service connection claim is satisfied.  However, as will be 
discussed below, the remaining criteria necessary to 
establish service connection claim have not been met.  

A review of the service medical records does not show any 
complaints or treatment for folliculitis or any other 
disability of the skin.  Indeed, both the veteran's December 
1966 examination and his May 1969 separation examination 
reflect normal findings.  However, this does not in itself 
preclude a grant of service connection.  Indeed, service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  
Nevertheless, a review of the post-service evidence does not 
lead to the conclusion that the veteran's current 
dermatologic problems are causally related to active service, 
for the reasons discussed below.

Following service, there is no indication of a skin 
disability until July 1994.  At that time, follicular 
pustules were detected upon VA examination.  Folliculitis was 
diagnosed.  Subsequent VA examinations in March 1998 and 
April 2005 continued to reflect such diagnosis.  

As set forth above, the evidence of record shows no 
complaints or treatment for folliculitis until 1994, 
approximately 25 years after discharge from active service.    
Moreover, there is no competent medical evidence causally 
relating such folliculitis  to active service.  Indeed, 
following VA examination in April 2005, the VA examiner found 
it unlikely that the veteran's skin disability resulted from 
his active military service.  Because such opinion was 
offered following a thorough examination of the veteran, and 
because it is consistent with the evidence of record, the 
Board finds it to be highly probative.  Moreover, no other 
competent evidence of record refutes that opinion.  

The Board acknowledges the veteran's contentions, including 
his September 2001 testimony before the undersigned, that his 
folliculitis was related to service and specifically to Agent 
Orange exposure.  However, he has not been shown to possess 
the requisite training or credentials needed to render a 
competent opinion as to medical causation.  As such, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

In conclusion, the competent evidence does not demonstrate 
that the veteran's currently diagnosed folliculitis is 
causally related to active duty.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

II.  Increased rating- irritable colon syndrome, prior to 
March 1, 1999.

During the rating period in question, the veteran is assigned 
a 10 percent evaluation for irritable colon syndrome pursuant 
to Diagnostic Code 7319.  

It is observed that the schedular criteria relating to the 
digestive system underwent revision effective July 2, 2001.  
Thus, during the period in question, the old version of the 
Diagnostic Code is applicable.  However, it is noted that the 
specific Code section at issue, 7319, was unaffected by the 
July 2, 2001, revisions.

Under Diagnostic Code 7319, a 10 percent evaluation is 
warranted where the evidence shows moderate irritable colon 
syndrome with frequent episodes of bowel disturbance with 
abdominal distress.  A 30 percent rating applies for severe 
irritable colon syndrome with diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.  

In evaluating the veteran's gastrointestinal symptomatology, 
the Board first calls attention to a July 1994 VA examination 
report.  At that time, the veteran complained of stomach 
problems.  He reported having 3 to 4 bowel movements per day.  
Examination of the digestive system was negative at that 
time.  The diagnosis was colitis.  A subsequent barium enema 
study performed in September 1997 was essentially negative 
and an upper GI and small bowel study conducted in March 1998 
was also negative.  

Upon VA examination on March 17, 1998, the veteran reported 
intermittent constipation and diarrhea with occasional mucus 
discharge.  He denied nausea or vomiting.  Objectively, there 
was crampy discomfort but no evidence of malnutrition.  The 
veteran reported frequency and a sense of incomplete 
defecation.  

The Board also recognizes the veteran's September 2001 
hearing testimony.  At that time, he explained that his 
gastrointestinal symptoms during the period in question 
involved diarrhea, constant cramping, constant gas and 
occasional bleeding.  (Transcript "T," at 30.)  The veteran 
added that at times he needed to find a bathroom very 
quickly.  He also remarked that he had to be very careful 
about what he ate.  (T. at 31.)  His colitis condition made 
it difficult for him to function on the job, particularly on 
the road.  

Based on the foregoing, the Board concludes that, from the 
date of the veteran's March 17, 1998, VA examination, his 
disability picture is more nearly approximated by the next-
higher 30 percent rating for irritable colon syndrome under 
Diagnostic Code 7319.  Indeed, the March 1998 VA examination 
reflected complaints of intermittent constipation and 
diarrhea, contemplated by the 30 percent rating.  The earlier 
1994 examination did not reflect such symptoms, and thus the 
10 percent rating continues to apply prior to March 17, 1998.  
The higher rating effective March 17, 1998, also reflects the 
daily difficulties, on the job and otherwise, that result 
from the veteran's service-connected gastrointestinal 
disability.

While a 30 percent evaluation is warranted as of March 17, 
1998, a rating in excess of that amount is not justified.  
Indeed, 30 percent represents the maximum available award 
under Diagnostic Code 7319.  Moreover, the veteran is not 
entitled to a higher rating under an alternate Diagnostic 
Code.  Indeed, while Diagnostic Code 7323 for colitis is 
relevant, the next-higher 60 percent evaluation only applies 
where the evidence demonstrates severe ulcerative colitis 
with numerous attacks and malnutrition.  Here, the March 1998 
VA examination noted that there was no evidence of 
malnutrition.  As such, that Code section cannot serve as a 
basis for a higher rating here.  No other Diagnostic Code is 
relevant here.  

In conclusion, the preponderance of the evidence is against 
an evaluation in excess of 10 percent for the disability at 
issue prior to March 17, 1998, as the record reflects a 
disability picture consistent with the 10 percent evaluation 
presently in effect.  As of March 17, 1998, the evidence 
supports, and is found to be more consistent with, the 
criteria for the next-higher 30 percent evaluation, and as 
such an increased rating is warranted effective on that date.  
The Board notes that in reaching these conclusions, the 
benefit of the doubt doctrine has been applied where 
appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

While again acknowledging the veteran's statements that his 
gastrointestinal disability created difficulties at work, the 
evidence does not reflect that, for the period prior to March 
1, 1999, the disability at issue caused marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  
Hence, assignment of an extra-schedular evaluation under 38 
C.F.R. § 3.321 (2005) is not warranted.

III.  Increased rating- irritable colon syndrome, from March 
1, 1999.

From March 1, 1999, the veteran remains assigned a 30 percent 
evaluation for his irritable colon syndrome pursuant to 
Diagnostic Code 7319.  

As previously noted, the schedular criteria pertinent to 
disabilities of the digestive system underwent revision 
effective July 2, 2001.  However, all Code sections pertinent 
to the disability at issue remain unchanged.  

Both prior to and as of July 2, 2001, Diagnostic Code 7319 
affords a maximum award of 30 percent for irritable colon 
syndrome.  Thus, this Diagnostic Code cannot serve as a basis 
for an increased rating here.  Instead, the Board must 
consider whether any alternate Diagnostic Code entitles the 
veteran to a higher rating.  

Diagnostic Code 7323, for colitis, is found to be relevant in 
the present case.  Both prior to and as of July 2, 2001, that 
code section affords a 30 percent rating for moderately 
severe ulcerative colitis with frequent exacerbations.  The 
next-higher 60 percent evaluation only applies where the 
evidence demonstrates severe ulcerative colitis with numerous 
attacks and malnutrition.  

In evaluating the extent of the veteran's gastrointestinal 
symptomatology during the period in question, the Board will 
first consider the June 1999 VA examination report.  At that 
time, the veteran complained of occasional nausea without 
vomiting.  He also reported alternating diarrhea and 
constipation with much gas and occasional swelling.  He 
further complained of severe crampy abdominal pain all of the 
time.  It increased in intensity intermittently throughout 
the day.  He took Imodium for his symptoms.  Objectively, the 
veteran's abdomen was flat, soft and not significantly 
tender.  There was no organomegaly, mass or bruit.  Rectal 
examination was unremarkable.  Identical findings were noted 
on subsequent VA examination in October 2002.  At that time, 
upper GI and barium enema tests were normal.  Finally, VA 
examination in April 2005 showed a diagnosis of irritable 
bowel syndrome.  The VA examiner commented that there was no 
clinically significant functional impairment however.  There 
was no history of incontinence or leakage and no history of 
recurrent dehydration.  The veteran did have occasional 
urgency of stool.  

The objective findings detailed above do not reflect a 
disability picture comparable to the next-higher 60 percent 
evaluation under Diagnostic Code 7323.  Indeed, there is no 
showing of symptoms commensurate with severe ulcerative 
colitis.  In so finding, it is noted that the objective 
findings fails to establish malnutrition.  As previously 
noted, a March 1998 VA examination report explicitly stated 
that there was no evidence of malnutrition.  None of the 
competent records subsequent to that examination refute such 
finding.  

The Board has again considered the veteran's statements in 
support of his claim, including his testimony before the 
undersigned in September 2001.  However, the fact remains 
that there is no objective evidence of symptomatology 
consistent with a higher rating under Diagnostic Code 7323.  
Moreover, no other Diagnostic Code is relevant to the 
disability at issue.  

In conclusion, the 30 percent evaluation currently in effect 
for the veteran's irritable colon syndrome, including from 
March 1, 1999, appropriately reflects his disability picture 
and there is no basis for a higher rating.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

While again acknowledging the veteran's statements that his 
gastrointestinal disability created difficulties at work, the 
evidence does not reflect that, for the period prior to March 
1, 1999, the disability at issue caused marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  
Hence, assignment of an extra-schedular evaluation under 38 
C.F.R. § 3.321 (2005) is not warranted.

IV.  Increased rating- bilateral pes planus

Throughout the rating period on appeal, the veteran is 
assigned a 10 percent evaluation for bilateral pes planus 
pursuant to Diagnostic Code 5276.  Under that Code section, a 
10 percent evaluation is warranted for moderate acquired 
flatfoot, with weight-bearing line over medial to great toe, 
inward bowing of the tendo Achillis, pain on manipulation and 
use of the feet, bilateral or unilateral.  A 30 percent 
rating applies where the evidence shows severe acquired 
bilateral flatfoot, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, 
characteristic callosities.

The veteran contends that the severity of his pes planus 
warrants a rating in excess of 10 percent.  Indeed, at his 
January 2000 personal hearing before the RO, he complained of 
constant pain in his feet.  (T. at 1.)  He stated that he had 
difficulty taking his first steps each morning.  He indicated 
that his feet were only comfortable when elevated, and with 
his shoes off.  

Despite the veteran's subjective complaints, the competent 
evidence of record fails to reveal marked deformity of the 
feet such as to warrant the next-higher 30 percent evaluation 
under Diagnostic Code 5276.  In so finding, the Board does 
acknowledge a February 1999 VA outpatient treatment record 
which revealed that the veteran's pes planus caused abnormal 
compensatory pronation.  Moreover, an April 1999 VA 
examination did contain an impression of shoe induced gait 
fault with abnormal biomechanics of pes planus, bilaterally, 
which the examiner noted could cause symptoms of ankle and 
arch pain.  However, an April 2005 x-ray study revealed that 
the veteran's bilateral pes planus deformities were very 
mild.  Indeed, upon examination at that time, the inward 
bowing of his feet was correctable with manipulation.  
Furthermore, there was no pain or spasm with manipulation.  
There was no malalignment of the forefoot or midfoot.  

The Board also observes that the objective evidence is absent 
any showing of swelling on use.  In fact, the April 1999 VA 
examination explicitly indicated that there was no intra-
articular or per-articular swelling.  That examination report 
also showed that there were no callosities of the feet.  
Subsequent VA examination in April 2005 does show calluses, 
but this isolated finding does not itself justify a higher 
evaluation.

Based on the foregoing, the overall evidence demonstrates a 
disability picture consistent with the currently assigned 10 
percent rating for moderate acquired flatfoot bilateral, even 
when considering additional functional limitation due to 
factors such as pain and weakness, as set forth under 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  In this regard, the April 1999 VA examination 
revealed that there was adequate extension and flexion of the 
metacarpophalangeal joints and there was no contraction of 
the toes.  There was no subluxation of the metatarsal heads 
one through five and there was no redness or bogginess noted 
as to the feet and ankle.  There was mild to moderate 
posterior tibial dysfunction on the left with poor strength 
and balance of the left ankle.  The ankles had full range of 
motion bilaterally.  

Further regarding functional limitation, the left heel did 
not invert on the single heel raise upon VA examination in 
October 2002.  The veteran experienced weakness with that 
maneuver and the examiner noted that there was functional 
limitation with a decrease in strength and balance at the 
left.  However, such limitation was referable to posterior 
tibial dysfunction and arthritic changes of the first 
metacarpophalangeal joints, rather than to the veteran's 
service-connected bilateral pes planus disability.  

The Board acknowledges that standing and walking limitations, 
as well as fatigability and moderate tenderness, were noted 
upon VA examination in April 2005.  It has not been 
clinically distinguished whether such is attributable to the 
veteran's pes planus, or rather relate to ankle joint 
disease.  However, even if the functional limitation 
indicated upon VA examination in October 2002 and April 2005 
is attributable to the veteran's pes planus, the objective 
findings noted above still fail to demonstrate a disability 
picture more comparable to the next-higher 30 percent 
evaluation under Diagnostic Code 5276.  Again, the April 2005 
examination report noted that there was no pain or spasm with 
manipulation of the feet.  Moreover, the veteran could stand 
for more than one hour and could walk more than one-quarter 
of a mile.  Again, his tenderness was deemed to be moderate 
in degree.  Additionally, the April 2004 examination report 
indicated that although the veteran's service-connected pes 
planus prevented his participation in sports and recreational 
activities, it had no affect on his ability to engage in 
critical daily activities such as feeding, bathing, shopping, 
dressing, toileting and grooming.  Moreover, he was only 
moderately affected as to chores and traveling.  

For the foregoing reasons, a rating in excess of 10 percent 
for the veteran's pes planus is not warranted here.  

The Board has also considered whether any alternate 
Diagnostic Code affords the veteran a rating in excess of 10 
percent for his bilateral pes planus.  However, as there is 
no showing of pes cavus, Diagnostic Code 5278, for pes cavus, 
is inapplicable.  As there is no demonstration of malunion or 
nonunion of the metatarsal bones, Diagnostic Code 5283 does 
not apply.  Diagnostic Code 5284 affords a 20 percent 
evaluation for moderately severe injuries of the foot.  
However, based on the competent evidence as previously 
discussed, the veteran's pes planus disability is not found 
to more nearly approximate a 20 percent evaluation under 
Diagnostic Code 5284, even when considering additional 
functional limitation due to factors such as pain and 
weakness.  

In conclusion, the 10 percent evaluation assigned for the 
veteran's pes planus throughout the rating period on appeal 
appropriately reflects his level of disability and there is 
no basis for a higher rating.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2005) is not 
warranted.

V.  Increased rating- dysthymia/PTSD

Throughout the rating period on appeal, the veteran is 
assigned a 30 percent evaluation for dysthymia or PTSD 
pursuant to Diagnostic Code 9411-9433.  
In order for the next-higher rating of 50 percent under the 
General Rating Formula for Mental Disorders to be assigned, 
the evidence must demonstrate occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

The Board has reviewed the competent evidence and finds that 
the currently assigned 30 percent evaluation is appropriate 
throughout the rating period on appeal.  Indeed, there is no 
evidence of speech or thought disorders.  To the contrary, 
the veteran's speech was logical upon VA examination in April 
1999 and there was no evidence of a psychotic thought 
process.  Moreover, the veteran's thought process and thought 
content were unremarkable upon subsequent VA examination in 
April 2005.  The competent evidence further fails to 
demonstrate panic attacks.  In fact, the April 2005 VA 
examination report explicitly indicated that the veteran did 
not experience panic attacks.  Similarly, there is no showing 
of concentration or memory deficit.  Indeed, the April 2005 
VA examination report indicated normal attention and 
concentration and comprehension, and the veteran's remote, 
recent and immediate memory were all intact.  The competent 
evidence further fails to show problems with abstract 
thinking or judgment. 

The evidence of record does reflect disturbances in 
motivation and mood.  Indeed, the clinical records show 
repeated complaints of depression, irritability and 
isolation, along with anger management issues.  Such records 
also indicate occasional suicidal ideation, without a 
specific plan.  However, the vast majority of clinical notes 
reflect denials of suicidal or homicidal ideation, such that 
the isolated positive findings, when viewed in the context of 
the record as a whole, do not warrant a higher evaluation.  

The outpatient reports further reflect frequent complaints of 
poor sleep, nightmares and intrusive thoughts.  The veteran 
also reported such symptomatology at his RO hearing in 
January 2000 and at his September 2001 hearing before the 
undersigned.  At that time, he indicated that his psychiatric 
symptomatology was impairing his relationships with his 
family.  (T. at 23.)  Such problems stemmed from the 
veteran's irritability and temper.  The veteran indicated 
that he was married for the second time and that his first 
marriage ended three years following his return from service.  
He had been married to his second wife for over 20 years and 
they were still together, though he indicated that the union 
was tenuous at times.  (T. at 28.)  

Despite the above, the overall evidence does not show that 
such symptoms have caused occupational and social impairment 
with reduced reliability and productivity such as to warrant 
the next-higher 50 percent evaluation.  In so finding, the 
Board again notes that the VA examinations show normal 
communication and cognitive abilities.  The Board also relies 
on the veteran's GAF score of 60 assigned upon VA examination 
in April 1999 and a score of 65 assigned at the April 2005 VA 
examination.  Such scores are indicative of mild to moderate 
symptoms or moderate impairment.  Indeed, the score of 65 
shows that the veteran was generally functioning pretty well, 
with some meaningful personal relationships.  This is further 
demonstrated by the veteran's current marriage, of over 20 
year's duration.

While the outpatient treatment records contain some GAF 
scores of 45 and 48, reflective of more serious 
symptomatology, the Board finds that the scores assessed 
following a complete VA examination are more reliable.  
Moreover, the higher scores are more consistent with the 
facts of record.  For example, the April 2005 VA examination 
report notes that the veteran was employed as a mechanic for 
a printing company and that he traveled 5 days per week.  He 
was never unemployed and did not miss any time due to his 
service-connected psychiatric disability.  Furthermore, as 
already explained, his mood disturbances have not led to a 
measurable decrease in concentration, communication skills or 
memory, as demonstrated by the VA examinations.  

Based on the foregoing, the 30 percent rating assigned for 
the veteran's dysthymia or PTSD throughout the rating period 
on appeal is appropriate and there is no basis for a higher 
evaluation.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2005) is not 
warranted.

VI.  Increased rating- degenerative joint disease of the 
cervical spine with herniation and radiculopathy

Throughout the rating period on appeal, the veteran is 
assigned a 20 percent evaluation for degenerative joint 
disease of the cervical spine with herniation and 
radiculopathy pursuant to Diagnostic Code 5293-5290.  

It is observed that the schedular criteria for evaluating 
disabilities of the spine have undergone revision twice 
during the pendency of this appeal.  The first amendment, 
affecting Diagnostic Code 5293, for intervertebral disc 
syndrome, was effective September 23, 2002.  Because MRI 
studies dated in August 2002 reveal disc protrusion of C3-C4, 
Code section 5293 is applicable here.  The next amendment 
affected general diseases of the spine and became effective 
September 26, 2003.  

The Board will first consider whether the schedular criteria 
in effect prior to September 23, 2002, serve as a basis for 
an increased rating here.  

Prior to September 23, 2002, the veteran is assigned a 20 
percent evaluation for his cervical spine disability.  The 
Board will consider whether Diagnostic Code 5290 affords a 
higher evaluation.  Diagnostic Code 5290 affords a 20 percent 
rating for moderate limitation of motion of the cervical 
spine.  A 30 percent rating applies for severe limitation of 
the cervical spine.  

In the present case, VA examination in March 1998 showed full 
range of cervical motion, except for right lateral flexion, 
decreased to 30 degrees.  There was no tenderness of the 
cervical spine.  VA examination in November 1999 showed 
normal cervical motion.  The veteran walked normally without 
the use of any assistive devices.  A subsequent January 2001 
VA examination again showed full range of cervical motion 
with questionable cervical tenderness.  

In addition to the objective findings detailed above, the 
Board has also considered additional functional limitation 
due to factors such as pain and weakness.  See 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  In this vein, the Board recognizes the veteran's 
complaints of upper back pain.  Specifically, at his March 
1998 VA examination, he complained of difficulty gripping 
objects in the left hand and difficulty with overhead work.  
His neck pain occurred daily.  At his September 2001 hearing 
before the undersigned, the veteran reported constant neck 
stiffness and tightness.  (T. at 3.)  He also reported pain 
at times when turning his neck.  (T. at 4.)  He further 
complained of numbness in his hands and fingertips.  He took 
many over-the -counter medications for his neck 
symptomatology.  (T. at 6-7.)   

The Board finds that, even when considering the veteran's 
additional functional limitation as discussed above, the 
competent evidence does not demonstrate a disability picture 
most nearly approximated by the next-higher 30 percent rating 
under Diagnostic Code 5290.  

The Board has also considered whether a rating in excess of 
20 percent is possible under the old version of Diagnostic 
Code 5293.  

In order to achieve the next-higher 40 percent rating under 
the old version of Diagnostic Code 5293, the evidence must 
demonstrate severe recurring attacks of intervertebral disc 
syndrome, with intermittent relief.  Here, the competent 
evidence of record fails to show such neurologic 
symptomatology.  Indeed, upon VA examination in March 1998 
and in January 2001, his reflexes were equal in the biceps, 
triceps and brachioradialis.  His motor and sensory findings 
in the upper extremities were also intact.  Thus, despite 
subjective complaints of numbness in the hands and 
fingertips, the objective evidence during the period in 
question is consistent with the currently assigned 20 percent 
evaluation for the veteran's service-connected cervical spine 
disability under Diagnostic Code 5293-5290.  

The Board has also considered whether any other alternate 
Diagnostic Codes as in effect prior to September 23, 2002, 
provide a basis for an increased rating here.  As the 
evidence fails to reveal a disability picture comparable to 
vertebral fracture, Diagnostic Code 5285 is not for 
application.  Similarly, as there is no showing of 
symptomatology comparable to ankylosis, Diagnostic Codes 5286 
and 5287 are inapplicable.  There is no other Diagnostic Code 
relevant to the veteran's cervical spine disability.  

In sum, there is no basis for a rating in excess of 20 
percent for the veteran's service-connected degenerative 
joint disease of the cervical spine with herniation and 
radiculopathy under the schedular criteria in effect prior to 
September 23, 2002.  

Effective September 23, 2002, the Diagnostic criteria for 
intervertebral disc syndrome under Code section 5293 
underwent revision.  As revised, for the period from 
September 23, 2002 through September 25, 2003, Diagnostic 
Code 5293 states that intervertebral disc syndrome is to be 
evaluated either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 the separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002 through September 25, 2003, a 40 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the last 12 
months.  A 60 percent disability rating is warranted where 
the evidence reveals incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

The evidence does not establish incapacitating episodes, as 
defined by Note 1 to Diagnostic Code 5293, having a duration 
of at least 4 weeks but less than 6 weeks during the last 12 
months.  Indeed, there is no evidence of any bed rest 
prescribed by a physician.  Therefore, the revised version of 
Diagnostic Code 5293, as in effect from September 23, 2002 
through September 25, 2003, cannot serve as a basis for an 
increased rating on the basis of incapacitating episodes.

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
the Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
service-connected cervical spine disability, when combined 
under 38 C.F.R. § 4.25 with evaluations for all other 
disabilities, results in a higher combined disability rating.

The Board will first analyze the chronic orthopedic 
manifestations of the veteran's 
service-connected degenerative joint disease of the cervical 
spine with herniation and radiculopathy.  As noted above, one 
relevant Diagnostic Code for consideration in this regard is 
Diagnostic Code 5290, concerning limitation of motion of the 
cervical spine.  

A private treatment report dated in September 2002 revealed 
diminished extension of the cervical spine.  There was no 
cervical spasm.  Upon VA examination in October 2002, the 
veteran's cervical spine motion was normal.  The VA examiner 
stated that the veteran's neck condition was aggravated by 
his job, which involved prolonged periods of driving.  The VA 
examiner stated that there was additional functional 
impairment associated with the veteran's service-connected 
cervical spine disability.  Such additional functional 
impairment was manifested by pain on use and during flare-
ups.  Such was associated with weakened movement, excess 
fatigability and incoordination.  

The Board finds that for the period in question, the 
orthopedic manifestations of the veteran's service-connected 
degenerative joint disease of the cervical spine with 
herniation and radiculopathy warrant a 30 percent evaluation 
under Diagnostic Code 5290.  Such conclusion appropriately 
considers additional functional limitation with cervical 
spine motion.  Moreover, in reaching this conclusion, the 
evidence is at least in equipoise, and the benefit of the 
doubt doctrine has been applied where appropriate.  See 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Based on the foregoing, a 30 percent rating for orthopedic 
manifestations of the veteran's cervical spine disability is 
for application.  Moreover, no alternate Diagnostic Code 
affords a rating in excess of that amount.  Indeed, as the 
medical evidence does not demonstrate functional impairment 
comparable to ankylosis, even with consideration of 
additional functional impairment due to pain, Diagnostic 
Codes 5286 and 5289 are not for application.  There is no 
other relevant Diagnostic Code to consider.  

The Board will now determine an appropriate rating for the 
veteran's neurologic manifestations of his service-connected 
degenerative joint disease of the cervical spine with 
herniation and radiculopathy.  

In the present case, the objective neurological findings 
relate to the upper extremities.  Thus, diagnostic codes 
8510-8519 are potentially applicable.  

Upon private neurologic examination in September 2002, the 
veteran had Tinel's sign at the right wrist.  Phalen's test 
was negative and motor strength was essentially normal.  
Sensation was normal to light touch in the upper extremities.  
Deep tendon reflexes were 3+ and symmetric.  There was 
questionable slight decrease in hand grip, bilaterally.  
Subsequent VA neurologic examination in October 2002 showed 
normal coordination in the fingers, hands and arms.  Tinel's 
sign was mildly present at each wrist.  Strength, tone and 
muscle bulk were all normal.  Sensory examination did not 
show any pattern of dysfunction that could logically be 
associated with peripheral nerve or nerve root damage and 
there were no findings compatible with radiculopathy.  

Based on the above, the majority of the neurologic findings 
during the period in question were normal.  Moreover, as 
explained by the VA examiner in October 2002, the 
abnormalities shown are not consistent with peripheral nerve 
or nerve root damage or with radiculopathy.  For these 
reasons, the Board finds that the neurologic manifestations 
of the veteran's cervical spine disability do not warrant a 
compensable evaluation during the period in question.  

In sum, as instructed by the revised version of Diagnostic 
Code 5293, as in effect from September 23, 2002 through 
September 25, 2003, the Board has considered the chronic 
orthopedic and neurologic manifestations of the veteran's 
degenerative joint disease of the cervical spine with 
herniation and radiculopathy.  It has been determined that 
the veteran is entitled to a 30 percent rating under 
Diagnostic Code 5290 for his orthopedic manifestations, and 
that he is entitled to no more than a noncompensable 
evaluation under Diagnostic Code 8510, 8511, 8512, 8513, 
8514, 8515, 8516, 8517, 8518, or 8519 for the neurologic 
manifestations.  Those separate orthopedic manifestation and 
neurologic manifestation ratings must now be combined under 
38 C.F.R. § 4.25, along with all other service-connected 
disabilities.  In the present case, the veteran is also 
service-connected for irritable colon syndrome (rated as 30 
percent disabling), dysthymia/PTSD (rated as 30 percent 
disabling), degenerative joint disease of the thoracolumbar 
spine (rated as 20 percent disabling), and pes planus (rated 
as 10 percent disabling).   

Applying the Combined Ratings Table of 38 C.F.R. § 4.25 to 
the veteran's compensable ratings of 30 percent (orthopedic 
manifestations of his neck disability), 30 percent (irritable 
colon syndrome), 30 percent (dysthymia/PTSD), 
20 percent (degenerative joint disease of the thoracolumbar 
spine), and 10 percent (pes planus), an 80 percent evaluation 
is derived.  

Thus, the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
entitles the veteran to an increased combined service-
connected disability evaluation of 80 percent if he is rated 
separately for the orthopedic and neurologic manifestations 
of the disability at issue.  As such, the evidence supports 
the grant of a separate 30 percent rating for the orthopedic 
manifestations of the disability at issue, and a separate 
noncompensable rating for the neurologic manifestations of 
the disability at issue, for the period from September 23, 
2002, through September 25, 2003.  As discussed above, there 
is no basis for separate evaluations in excess of those 
amounts.  
 
Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were again revised effective 
September 26, 2003 (as codified in relevant part at 38 C.F.R. 
§ 4.71, Diagnostic Codes 5237, 5242, 5243 (2005).  Under 
these relevant provisions, a 30 percent evaluation is 
warranted for forward flexion of the cervical spine to 15 
degrees or less; or favorable ankylosis of the entire 
cervical spine.  A 
40 percent evaluation is warranted where the evidence shows 
unfavorable anklyosis of the entire cervical spine.  Finally, 
unfavorable ankylosis of the entire spine warrants a 100 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5237 
for cervical strain; Diagnostic Code 5242 for degenerative 
arthritis of the spine; and Diagnostic Code 5243 for 
intervertebral disc syndrome.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those 
effective September 23, 2002, as outlined above.  As 
discussed above, the preponderance of the competent clinical 
evidence of record is against an evaluation in excess of 30 
percent for the disability at issue based on incapacitating 
episodes of intervertebral disc syndrome.  

Similarly, the competent clinical evidence of record is 
against an evaluation in excess of 30 percent for the 
disability at issue based on the general rating formula for 
disease or injury of the spine, effective September 26, 2003, 
for Diagnostic Codes 5237, 5242, and 5243.  Indeed, a finding 
of ankylosis of the cervical spine is required in order for 
the veteran to qualify for the next-higher 40 percent 
evaluation under the General Rating Formula for Disabilities 
of the Spine.  Thus, based on the analysis of those criteria 
set forth above, the veteran remains entitled to no more than 
a 30 percent evaluation for the orthopedic manifestations of 
his service-connected degenerative joint disease of the 
cervical spine with herniation and radiculopathy for the 
period from September 26, 2003.  

As instructed by Note (1) to the General Rating Formula for 
Disabilities of the Spine, associated objective neurological 
abnormalities should continue to be rated separately under an 
appropriate Diagnostic Code.  Thus, the noncompensable 
separate rating established beginning September 23, 2002, 
remains intact.  The evidence fails to support a compensable 
rating for the veteran's neurologic manifestations of his 
neck disability.  Indeed, sensory and reflex findings at the 
veteran's VA examination on April 4, 2005, were normal.  
Subsequent VA examination on April 20, 2005, continued to 
show normal sensory findings.  The veteran did have 
asymmetrical reflex findings and weakened grip in the right 
upper extremity.  However, such was attributable to carpal 
tunnel syndrome.  Hoffman's sign was negative.  

Thus, from September 26, 2003, the veteran continues to be 
entitled to separate evaluations for the orthopedic and 
neurologic manifestations of his cervical spine disability.  
Again, there is no basis for separate evaluations in excess 
of those amounts.  

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2005) is not 
warranted.

VII.  Increased rating- degenerative joint disease of the 
thoracolumbar spine with radiculopathy and disc disease 

Throughout the rating period on appeal, the veteran is 
assigned a 20 percent evaluation for degenerative joint 
disease of the thoracolumbar spine with radiculopathy and 
disc disease pursuant to Diagnostic Code 5293-5290.  

The Board acknowledges the veteran's contention, raised at 
the September 2001 hearing before the undersigned, that he 
should be rated separately for his lumbar and thoracic spine 
problems.  It is noted that, except as otherwise provided in 
the rating schedule, all disabilities, including those 
arising from a single disease entity, are to be rated 
separately, unless the conditions constitute the same 
disability or the same manifestation.  See Esteban v. Brown, 
6 Vet. App. 259 (1994); see also 38 C.F.R. § 4.14 (2005) [ 
the evaluation of the same disability under various diagnoses 
is to be avoided].  The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative or overlapping; the appellant is entitled to a 
combined rating where the symptomatology is distinct and 
separate.  Esteban, 6 Vet. App. at 262.

In the present case, the evidence does not establish separate 
and distinct symptomatology as to the degenerative joint 
disease of the veteran's lumbar and thoracic spine.  Indeed, 
there is no showing of limited motion of the thoracic spine, 
nor does the competent evidence specifically attribute any 
neurologic symptomatology to the joint disease of the 
thoracic spine.  Thus, the thoracolumbar symptomatology is 
appropriately considered as one ratable disability and 
separate evaluations for the lumbar and thoracic regions of 
the spine are not applicable here.  

As previously noted, the schedular criteria for evaluating 
disabilities of the spine have undergone revision twice 
during the pendency of this appeal.  Again, the first 
amendment, affecting Diagnostic code 5293, was effective 
September 23, 2002.  The next amendment affected general 
diseases of the spine and became effective September 26, 
2003.  

The Board will first consider whether the schedular criteria 
in effect prior to September 23, 2002, serve as a basis for 
an increased rating here.  

Prior to September 23, 2002, the veteran is assigned a 20 
percent evaluation for his thoracolumbar spine disability.  
The Board will consider whether Diagnostic Code 5292 affords 
a higher evaluation.  Diagnostic Code 5292 affords a 20 
percent rating for moderate limitation of motion of the 
lumbar spine.  A 40 percent rating applies for severe 
limitation of the lumbar spine.  

In the present case, VA examination in March 1998 showed full 
range of lumbar motion, with tenderness over the lower lumbar 
spine into his sacral and gluteal muscles.  He was able to 
heel and toe stand without difficulty.  VA examination in 
November 1999 showed normal lumbar motion except for lateral 
bending to the left, which was limited to 20 degrees.  The 
veteran walked normally without the use of any assistive 
devices, though he commented that he used to wear a back 
brace.  VA clinical records dated throughout 1999 further 
reflect complaints of low back pain.  A subsequent January 
2001 VA examination again showed full range of lumbar and 
thoracic motion with slight lumbar tenderness.  The veteran 
could toe and heel walk without difficulty at that time.  
Examination of the thoracic spine showed no spasm or gross 
deformity.  

In addition to the objective findings detailed above, the 
Board has also considered additional functional limitation 
due to factors such as pain and weakness.  See 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  In this vein, the Board recognizes the veteran's 
complaints of low back pain.  Specifically, at his March 1998 
VA examination, he complained of daily low  back pain.  At 
his September 2001 hearing before the undersigned, the 
veteran reported intermittent knife-like pain in the mid-back 
area.  (T. at 10.)  He also reported constant low back pain.  
He carried a TENs unit to treat such pain.  He also used a 
heating pad multiple times a week to ease his low back 
symptoms.  (T. at 11.)  He further indicated that the pain 
would radiate into the lower extremities.  When his pain 
intensified it impeded his ability to walk, as he dragged his 
foot.  The veteran stated that his low back symptoms were 
worsening and commented that he had to visit an emergency 
room twice in the past year for his lumbar pain.  (T. at 12.)  
VA records dated in January 2001 and February 2001 confirm 
emergency treatment for back pain.  On both occasions, the 
veteran was ambulatory on arrival.

The Board finds that, even when considering the veteran's 
additional functional limitation as discussed above, the 
competent evidence does not demonstrate a disability picture 
most nearly approximated by the next-higher 40 percent rating 
under Diagnostic Code 5292.  Indeed, the majority of range of 
motion findings were normal during the period in question.  
While the evidence clearly indicates consistent lumbar pain, 
such pain has not been shown to cause such additional 
functional limitation such as to allow for the conclusion 
that the veteran's disability picture is analogous to severe 
limitation of lumbar motion.

The Board has also considered whether a rating in excess of 
20 percent is possible under the old version of Diagnostic 
Code 5293.  

In order to achieve the next-higher 40 percent rating under 
the old version of Diagnostic Code 5293, the evidence must 
demonstrate severe recurring attacks of intervertebral disc 
syndrome, with intermittent relief.  Here, VA examination in 
March 1998 showed positive straight leg raise at 70 degrees.  
The veteran's reflexes in the patellar and achilles tendon 
were equal.  He was able to heel and toe stand without 
difficulty.  An April 1999 VA outpatient treatment report 
showed negative straight leg raise, with no clonus or 
Babinski.  Muscle strength was 5/5 and ankle and knee jerk 
were both 2+.  He could toe and heel walk, though the 
hamstrings were tight.  Upon VA examination in January 2001, 
straight leg raise was negative and his reflexes were equal.  
Motor and sensation appeared to be intact and he could heel 
and toe walk with no problems.  

The evidence of record does indicate subjective complaints of 
numbness.  For example, at the March 1998 VA examination, the 
veteran complained of numbness in the anterior aspect of the 
spine.  He also reported slight bowel incontinence of a 
mucosy substance but never a formed stool.  Further, at his 
September 2001 hearing before the undersigned, the veteran 
indicated that at times he felt he could not control his feet 
or legs due to his thoracolumbar spine disability.  (T. at 
13.)  
Nevertheless, the objective evidence, as described above, 
does not reveal neurologic findings such as to allow for the 
conclusion that the veteran's thoracolumbar disability is 
most analogous to a 40 percent rating for intervertebral disc 
syndrome.  

The Board has also contemplated whether a higher evaluation 
is possible under Diagnostic Code 5295, for lumbosacral 
strain.  That Code section affords a 40 percent rating is 
assigned for severe lumbosacral strain, with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

The criteria consistent with the next-higher 40-percent 
rating under Diagnostic Code 5295 have not been demonstrated 
here.  Indeed, while lumbar tenderness is shown, there is no 
evidence of muscle spasm.  Similarly, there is no showing of 
marked limitation of forward bending in standing position.  
To the contrary, the veteran's forward flexion was normal 
during the period in question.  Moreover, the competent 
evidence for the period in question does not show listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
loss of lateral motion with osteo-arthritic changes or 
narrowing or irregularity of joint space.  For these reasons, 
a rating in excess of 20 percent is not possible under 
Diagnostic Code 5295.  

The Board has also considered whether any other alternate 
Diagnostic Code as in effect prior to September 23, 2002, 
provides a basis for an increased rating here.  As the 
evidence fails to reveal a disability picture comparable to 
vertebral fracture, Diagnostic Code 5285 is not for 
application.  Similarly, as there is no showing of 
symptomatology comparable to ankylosis, Diagnostic Codes 5286 
and 5287 are inapplicable.  There is no other Diagnostic Code 
relevant to the veteran's cervical spine disability.  

In sum, there is no basis for a rating in excess of 20 
percent for the veteran's service-connected degenerative 
joint disease of the thoracolumbar spine with radiculopathy 
and disc disease under the schedular criteria in effect prior 
to September 23, 2002.  

Effective September 23, 2002, the Diagnostic criteria for 
intervertebral disc syndrome under Code section 5293 
underwent revision.  As revised, for the period from 
September 23, 2002 through September 25, 2003, Diagnostic 
Code 5293 states that intervertebral disc syndrome is to be 
evaluated either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 the separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002 to September 25, 2003, a 40 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the last 12 
months.  A 60 percent disability rating is warranted where 
the evidence reveals incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

The evidence does not establish incapacitating episodes, as 
defined by Note 1 to Diagnostic Code 5293, having a duration 
of at least 4 weeks but less than 6 weeks during the last 12 
months.  Indeed, there is no evidence of any bed rest 
prescribed by a physician.  Therefore, the revised version of 
Diagnostic Code 5293, as in effect from September 23, 2002 
through September 25, 2003, cannot serve as a basis for an 
increased rating on the basis of incapacitating episodes.

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
the Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
service-connected thoracolumbar spine disability, when 
combined under 38 C.F.R. § 4.25 with evaluations for all 
other disabilities, results in a higher combined disability 
rating.

The Board will first analyze the chronic orthopedic 
manifestations of the veteran's 
service-connected degenerative joint disease of the 
thoracolumbar spine with radiculopathy and disc disease.  As 
noted above, one relevant Diagnostic Code for consideration 
in this regard is Diagnostic Code 5292, concerning limitation 
of motion of the lumbar spine.  

A private treatment report dated in September 2002 revealed 
fairly good range of lumbar motion, with no significant 
restriction.  Upon VA examination in October 2002, the 
veteran's lumbar spine motion was normal.  The VA examiner 
stated that the veteran's back condition was aggravated by 
his job, which involved prolonged periods of driving.  The VA 
examiner stated that there was additional functional 
impairment associated with the veteran's service-connected 
lumbar spine disability.  Such additional functional 
impairment was manifested by pain on use and during flare-
ups.  Such was associated with weakened movement, excess 
fatigability and incoordination.  

Based on the above, the Board finds that for the period in 
question, the orthopedic manifestations of the veteran's 
service-connected degenerative joint disease of the 
thoracolumbar spine with radiculopathy and disc disease are 
accurately reflected in the currently assigned 20 percent 
evaluation under Diagnostic Code 5292.  In so finding, the 
Board does acknowledge the additional functional limitation 
on use and flare-up.  However, even when considering such 
additional functional limitation, the veteran's disability 
picture is not most comparable to severe limitation of lumbar 
motion under Diagnostic Code 5292.  Unlike the cervical spine 
disability, for which the objective evidence showed limited 
extension outside of flare-up periods, the veteran's lumbar 
disability has not been shown to produce demonstrable 
limitation of motion.  

Based on the foregoing, a 20 percent rating for orthopedic 
manifestations of the veteran's thoracolumbar spine 
disability is for application.  Moreover, no alternate 
Diagnostic Code affords a rating in excess of that amount.  
Indeed, as the evidence fails to indicate symptoms such as 
muscle spasm, marked limitation of forward bending, listing 
of the spine, positive Goldthwaite's sign, or loss of lateral 
motion with osteoarthritic changes, a higher rating is not 
possible under Diagnostic Code 5295.  Furthermore, as the 
medical evidence does not demonstrate functional impairment 
comparable to ankylosis, even with consideration of 
additional functional impairment due to pain, Diagnostic 
Codes 5286 and 5289 are not for application.  There are no 
other relevant Code sections to consider.  

The Board will now determine an appropriate rating for the 
veteran's neurological manifestations of his service-
connected degenerative joint disease of the thoracolumbar 
spine with radiculopathy and disc disease.  

In the present case, the objective neurological findings 
relate to the lower extremities.  Thus, diagnostic codes 
8520-8530 are potentially applicable.  

Upon private neurologic examination in September 2002, 
straight leg raise was negative.  Motor strength was 
essentially normal and sensation to light touch was normal in 
the lower extremities. Deep tendon reflexes were 3+ and 
symmetric.  There was no ankle clonus but there was an 
upgoing toe on the left.  There was no bowel or bladder 
dysfunction.  

VA neurologic examination in October 2002 showed normal toe, 
heel and tandem gait.  The veteran could squat normally and 
Romberg test was negative.  Babinski and Wartenberg signs 
were negative.  Strength, tone and muscle bulk were all 
normal.  Sensory examination did not show any pattern of 
dysfunction that could logically be associated with 
peripheral nerve or nerve root damage and there were no 
findings compatible with radiculopathy.  

Based on the above, the majority of the neurologic findings 
during the period in question were normal.  Moreover, as 
explained by the VA examiner in October 2002, the 
abnormalities shown are not consistent with peripheral nerve 
or nerve root damage or with radiculopathy.  For these 
reasons, the Board finds that the neurologic manifestations 
of the veteran's thoracolumbar spine disability do not 
warrant a compensable evaluation during the period in 
question.  

In sum, as instructed by the revised version of Diagnostic 
Code 5293, as in effect from September 23, 2002 through 
September 25, 2003, the Board has considered the chronic 
orthopedic and neurologic manifestations of the veteran's 
degenerative joint disease of the thoracolumbar spine with 
radiculopathy and disc disease.  It has been determined that 
the veteran is entitled to a 20 percent rating under 
Diagnostic Code 5292 for his orthopedic manifestations, and 
that he is entitled to no more than a noncompensable 
evaluation under Diagnostic Code 8520, 8521, 8522, 8523, 
8524, 8525, 8526, 8527, 8528, 8529, or 8530 for the 
neurologic manifestations.  Those separate orthopedic 
manifestation and neurologic manifestation ratings must now 
be combined under 38 C.F.R. § 4.25, along with all other 
service-connected disabilities.  In the present case, the 
veteran is also service-connected for irritable colon 
syndrome (rated as 30 percent disabling), dysthymia/PTSD 
(rated as 30 percent disabling), degenerative joint disease 
of the thoracolumbar spine (rated as 30 percent disabling 
from September 23, 2002), and pes planus (rated as 10 percent 
disabling).   

Applying the Combined Ratings Table of 38 C.F.R. § 4.25 to 
the veteran's compensable ratings of 30 percent (irritable 
colon syndrome), 30 percent (dysthymia/PTSD), 30 percent 
(orthopedic manifestations of his thoracolumbar spine 
disability from September 23, 2002), 20 percent (degenerative 
joint disease of the cervical spine), and 10 percent (pes 
planus), an 80 percent evaluation is derived.  This does not 
exceed the combined evaluation derived if the veteran 
maintains his single 20 percent evaluation for degenerative 
joint disease of the thoracolumbar spine with radiculopathy 
and disc disease.  Rather, either configuration of ratings 
yields a combined evaluation of 80 percent under the combined 
rating table of 38 C.F.R. § 4.25.  However, the Board finds 
it sensible to allow the separate evaluations for the 
orthopedic and neurologic components of the veteran's 
thoracolumbar spine disability.  Again, his combined rating 
remains at 80 percent from September 23, 2002, whether he is 
rated separately or singly for the disability at issue.  Thus 
there is no prejudice in maintaining the separate rating.  
Moreover, it might also be advantageous to the veteran to 
maintain separate ratings, as it may provide a more 
attainable basis for a future increase should his neurologic 
symptoms worsen over time.  

For the foregoing reasons, the revised version of Diagnostic 
Code 5293, as in effect from September 23, 2002 through 
September 25, 2003, entitles the veteran to separate ratings 
for the orthopedic and neurologic manifestations of the 
thoracolumbar disability at issue.  As such, the evidence 
supports the grant of a separate 20 percent rating for the 
orthopedic manifestations of the disability at issue, and a 
separate noncompensable rating for the neurologic 
manifestations of the disability at issue, for the period 
from September 23, 2002, through September 25, 2003.  As 
discussed above, there is no basis for separate evaluations 
in excess of those amounts.  
 
Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were again revised effective 
September 26, 2003 (as codified in relevant part at 38 C.F.R. 
§ 4.71, Diagnostic Codes 5237, 5242, 5243 (2005).  Under 
these relevant provisions, a 40 percent evaluation is 
warranted where the evidence shows forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating is warranted where the evidence shows unfavorable 
ankylosis of the entire thoracolumbar spine.  Finally, 
unfavorable ankylosis of the entire spine warrants a 100 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5237 
for cervical strain; Diagnostic Code 5242 for degenerative 
arthritis of the spine; and Diagnostic Code 5243 for 
intervertebral disc syndrome.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those 
effective September 23, 2002, as outlined above.  As 
discussed above, the preponderance of the competent clinical 
evidence of record is against an evaluation in excess of 20 
percent for the disability at issue based on incapacitating 
episodes of intervertebral disc syndrome.  

Similarly, the competent clinical evidence of record is 
against an evaluation in excess of 20 percent for the 
disability at issue based on the general rating formula for 
disease or injury of the spine, effective September 26, 2003, 
for Diagnostic Codes 5237, 5242, and 5243.  Indeed, VA 
examination in April 2005 showed that the veteran has forward 
flexion of the thoracolumbar spine from 0 to 90 degrees, with 
pain at 70 degrees.  Moreover, no other competent evidence 
reveals forward flexion limited to 30 degrees or less.  
Furthermore, the evidence fails to reveal thoracolumbar 
symptomatology comparable to ankylosis of the cervical spine, 
even when considering additional functional limitation per 
C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  Indeed, the VA examiner in April 2005 
explicitly noted that there was no additional limitation of 
thoracolumbar motion on repetitive use due to pain, fatigue, 
weakness or lack of endurance.

Thus, based on the analysis of those criteria set forth 
above, the veteran remains entitled to no more than a 20 
percent evaluation for the orthopedic manifestations of his 
service-connected degenerative joint disease of the 
thoracolumbar spine with radiculopathy and disc disease for 
the period from September 26, 2003.  

As instructed by Note (1) to the General Rating Formula for 
Disabilities of the Spine, associated objective neurological 
abnormalities should continue to be rated separately under an 
appropriate Diagnostic Code.  Thus, the noncompensable 
separate rating established beginning September 23, 2002, 
remains intact.  The evidence fails to support a compensable 
rating for the veteran's neurologic manifestations of his 
thoracolumbar disability.  Indeed, sensory and reflex 
findings at the veteran's VA examination on April 4, 2005, 
were normal.  Subsequent VA examination on April 20, 2005 
showed weakness of plantar flexion, greater on the right, and 
weakness of the dorsiflexors of the foot.  The examiner did 
not state whether such weakness was attributable to the 
veteran's service-connected thoracolumbar disability.  In any 
event, proximal muscle strength was normal.  His stance and 
gait were also normal, as were lower extremity reflexes.  
Overall, then, the evidence fails to show neurologic 
manifestations of a thoracolumbar disability consistent with 
a compensable evaluation.

Thus, from September 26, 2003, the veteran continues to be 
entitled to separate evaluations for the orthopedic and 
neurologic manifestations of his thoracolumbar spine 
disability.  Again, there is no basis for separate 
evaluations in excess of those amounts.  

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2005) is not 
warranted.

ORDER

Service connection for folliculitis is denied.  

Prior to March 17, 1998, entitlement to a rating in excess of 
10 percent for irritable colon syndrome is denied.

From March 17, 1998, a 30 percent rating for irritable colon 
syndrome is granted, subject to governing criteria applicable 
to the payment of monetary benefits.

Entitlement to a rating in excess of 10 percent for bilateral 
pes planus is denied.

Entitlement to an evaluation in excess of 30 percent for 
dysthymia/PTSD is denied.

Prior to September 23, 2002, an evaluation in excess of 20 
percent for degenerative joint disease of the cervical spine 
with herniation and radiculopathy, is denied.

From September 23, 2002, a separate 30 percent evaluation for 
orthopedic manifestations of the service-connected 
degenerative joint disease of the cervical spine with 
herniation and radiculopathy is granted, subject to governing 
criteria applicable to the payment of monetary benefits.

From September 23, 2002, a separate noncompensable evaluation 
for neurologic manifestations of the service-connected 
degenerative joint disease of the cervical spine with 
herniation and radiculopathy is granted, subject to governing 
criteria applicable to the payment of monetary benefits.

Prior to September 23, 2002, the schedular criteria for an 
evaluation in excess of 20 percent for degenerative joint 
disease of the thoracolumbar spine with radiculopathy and 
disc disease is denied.

From September 23, 2002, a separate 20 percent evaluation for 
orthopedic manifestations of the service-connected 
degenerative joint disease of the thoracolumbar spine with 
radiculopathy and disc disease is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.

From September 23, 2002, a separate noncompensable evaluation 
for neurologic manifestations of the service-connected 
degenerative joint disease of the thoracolumbar spine with 
radiculopathy and disc disease is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


